United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS         December 10, 2003
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-60018
                           Summary Calendar


KOKEBE KASSA,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A78 580 303
                         --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Kokebe Kassa, a native and citizen of Ethiopia, has filed a

petition for review of decision of the Board of Immigration

Appeal (BIA) denying her application for asylum and for

withholding of removal.    She argues that because the BIA

summarily affirmed the decision of the Immigration Judge (IJ),

the court does not owe any special deference to the IJ’s

decision.   We have rejected the argument that a less deferential

standard of review applies to an IJ’s decision which has been

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60018
                                 -2-

summarily affirmed by the BIA.   See Moin v. Ashcroft, 335 F.3d

415, 418 (5th Cir. 2003).

     Kassa argues that the IJ erred in giving more weight to the

United States State Department Country Report on conditions in

Ethiopia than to reports of Amnesty International, Human Rights

Watch, and Reuters News Service which she submitted.    Sources

such as the United States State Department are the “most

appropriate and perhaps the best resource . . . to obtain

information on political situations in foreign nations.”     Rojas

v. INS, 937 F.2d 186, 190 n.1 (5th Cir. 1991).    We will not

reverse the BIA’s finding merely because we disagree with the

BIA’s evaluation of the facts or weighing of the evidence.      See

Jukic v. INS, 40 F.3d 747, 749 (5th Cir. 1994).

     Kassa argues that the IJ’s decision that she did not

establish a well-founded fear of future persecution is not

supported by substantial evidence.   Kassa has not established

that the evidence of her fear of future persecution was so

compelling that no reasonable factfinder would conclude against

such a finding.   See Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).

     AFFIRMED.